Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 1 of 14 Page ID #40




                               IN THE I.INITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF ILLINOIS

 I.JNITED STATES OF AMERICA,                          )
                                                      )
                                       Plaintiff,     )
                                                      )
                    VS.                               )       No. 20-CR-30123-NJR
                                                      )
 CAMERON J. BLAKE,                                    )
                                                      )
                                        Defendant.    )


                                               PLEA AGREEMENT

         The attorney for the United States and the attorney for the Defendant have engaged in

 discussions and have reached an agreement, pursuant to Federal Rule of Criminal Procedure

 l1(c)(1)(B). The terms           are as follows:

                                       I.   Charges" Penalties. and Elements

             1.      Defendant understands the charge contained in the Indictment, and      will   plead


 guilty to Counts I through 8 contained in the Indictment. Defendant understands the essential

 elements of this count and the possible penalties, as set forth below:


   Count           Charge               Statutory Penalties                       Essential Elements
                                                                  l.   The defendant knowingly obtained
                                                                       property or money from another without
                                                                       that person's consent;
                                                                  2.   The defendant did so by means of
                                   Imprisonment: NMT 20                robbery;
                   Charge          years                          3.   That the defendant believed that fvictim]
    I                              Fine:   up to $250,000              parted with the money or ProPertY
    5,   7                         Supervised Release: NMT             because ofthe robbery;
                  l8 u.s.c.   $                                   4.   As a result of the defendant's actions,
                                   3 years
                     195 I
                                   Special Assessment: $ 1 00          interstate commerce, or an item moving
                                                                        in interstate commerce, was actually or
                                                                       potentially delayed, obstructed, or
                                                                       affected in any way.
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 2 of 14 Page ID #41




   Count         Charge                Statutory Penalties                     Essential Elements
                                                                  L    The defendant committed the elements       of
                                                                       a crime of violence of Interference with
                                  Imprisonment: NLT 7
                 Charge
                                                                       Commerce by Robbery as described in
                                  years to life (consecutive)
                                                                       Count 1,3,5,and7;and
    2,4,                          Fine: up to $250,000            2.   The defendant knowingly used or carried
    6,8                           Supervised Release: NMT
                r8   u.s,c. $                                          a firearm during and relation to such
                                  5 years
                     924(c)                                            crime;
                                  Special Assessment: $l 00
                                                                  3.   The defendant brandished a firearm.




 Defendant committed acts that satis$r each of the essential elements listed above.

           2.         The United States agrees to dismiss Count 8 at the time of sentencing.

           3.         Title   18, United States Code, Section 3013 requires the   Courtto   assess a $100


 "special assessment" per felony count. Defendant understands that the special assessment             will   be


 due immediately at the time of sentencing,

           4.         Defendant understands that the United States may recommend, and the Court may

 impose, a fine, costs of incarceration, and costs of supervision. The Defendant agrees to

 participate in the Inmate Financial Responsibility Program to help satisfli any financial

 obligations.

           5.         Defendant agrees to sign the Stipulation of Facts by and between the parties.

           6,         Defendant shall provide the United States Probation Office with all information

 requested to prepare the Presentence Report, including signing all releases. Defendant agrees that

 the Probation Office may share any financial information with the United States Attorney's

 Office and Defendant waives any rights Defendant may have under the Right to Financial

 Privacy Act. Defendant agrees to make complete financial disclosure by truthfully filling out a

 financial statement, at the direction of the United States Attorney's Office.

                                       II.   Advisory Sentencing Guidelines


                                                         2
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 3 of 14 Page ID #42




        L       Defendant understands that in determining the sentence, the Court is obligated to

 consider the minimum and maximum penalties allowed by law. In determining what sentence to

 impose, the Court    will   also calculate and consider the applicable range under the U.S. Sentencing

 Guidelines. The Court       will ultimately determine the sentence after hearing the arguments of the

 parties and considering the sentencing factors set forth at     l8 U.S.C. $3553(a), which include:

                (i)          the nature and circumstances of the offense and the history and
                             characteristics of the defendant;

                (ii)         the need for the sentence imposed to reflect the seriousness of the offense,
                             promote respect for the law, and provide just punishment for the offense,
                             afford adequate detemence to criminal conduct, protect the public from
                             further crimes of the defendant, and provide the defendant with needed
                             educational or vocational training, medical cafe, or other correctional
                             treatment in the most effective manner;

                (iii)        the kinds of sentences available;

                (iv)         the need to avoid unwarranted sentencing disparities among defendants
                             with similar records who have been found guilty of similar conduct; and

                (v)          the need to provide restitution to any victim of the offense.

        2.      Pursuant to Federal Rule of Criminal Procedure 11(c)(l)(B), the Court is not

 bound by the parties' calculations of the U.S. Sentencing Guidelines range set forth in this Plea

 Agreement or by the parties' sentencing recommendations. Therefore, the Court may impose a

 different sentence than what is described in this Plea Agreement - anywhere between the

 minimum sentence (if any) up to the statutory maximum sentence. If the Court imposes a

 different sentence than what is described in this Plea Agreement, the parties shall not be

 permitted to withdraw from the Plea Agreement and the Defendant            will not be permitted to

 withdraw the guilty plea.

        3.      The parties submit that, after all factors have been considered, Defendant       will

 have the following advisory US Sentencing Guideline range:


                                                        3
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 4 of 14 Page ID #43




                                      Offense Level25 (with acceptance)
                                      Criminal History Category I
                                      Imprisonment range: 309-323 months (57-11months + 252 months)
                                      Fine range: up to $250,000

             4.        The parlies submit that the applicable advisory Guideline calculation is         as


 follows

 Group   1   :   Armed Robbery at ZX Gas Station Swansea (Counts         I & 2)

     Guideline
                                                           Description                                       Level
       Section

  Chapter 2 Offense
      Conduct
      $2B3.1(a)                                        Base Offense Level                                     20

         52K2.4               Do not apply SOC for possession of firearm when 924(c) sentence will be
                                                                                                              +0
  Application Note 4                                           imposed




 Group 2: Armed Robbery at Huck's Food and Fuel (Counts 3 & 4)


     Guideline
                                                           Description                                       Level
       Section
  Chapter 2 Offense
      Conduct
      $2B3.1(a)                                        Base Offense Level                                     20
         52K2.4               Do not apply SOC for possession of firearm when 924(c) sentence will be
                                                                                                              +0
  Application Note 4                                           imposed




 Group 3: Anned Robbery at ZX Gas Station Belleville (Counts 5 & 6)


     Guideline
                                                           Description                                       Level
      Section

  Chapter 2 Offense
      Conduct
     $283.1(a)                                         Base Offense Level                                     20

        s2K2.4                Do not apply SOC for possession of firearm when 924(c) sentence will be
                                                                                                              +0
  Application Note 4                                           imposed




                                                           4
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 5 of 14 Page ID #44




 Group 4: Armed Robbery at Domino's Pizza (Counts 7 &. S) (Count 8 to be dismissed at s€ntencing)




  Chapter 2 Offense
      Conduct
      $2B3.1(a)                                   Base Offense Level                                      20
                        Specific Offense CharactEristic    -   firearm was brandished or possessed        +5
   $283.1(bX2XC)

 Multiple Count Adjustment     -   U.S.S.G. $ 3D1.4




                                      1
                                                               20             %
                               (ZX Swansea)
                                      ",
                                                                              t/z
                                                               20
                                   (Huck's)
                                      -t
                                                               20             %
                              (ZX Belleville)
                                      4
                                                               27              I
                                (Domino's)
                                                                             2%
                                                           Total


                                   Highest Offense Lev el: 25

                                   Total Number of Units: 2 % (add three levels)

                                   Resulting Offense Level: 28

 Counts   2,4,6   - l8 U.S.C. $ 92a(c) (Count 8 will be dismissed         at sentencing)




                                                                                                     84 months per
   g 2K2.4
                         Guideline Sentence for violation of 924(c) is the minimum term   of         count (total of
                                         imprisonment required by statute
                                                                                                      252 months)




          5.      Guideline Disagreements: The Defendant's waiver of appeal (see, Section V.)

 includes a waiver of any right to appeal or collaterally challenge the District Court's ruling on

 any disputed Guideline provision.




                                                       5
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 6 of 14 Page ID #45




        6.       Defendant and the Government agree that Defendant has voluntarily

 demonstrated a recognition and affirmative acceptance of personal responsibility for this

 criminal conduct, and the Government will recommend a reduction of 2 Levels. See U.S.S.G'            $


 3E1.1, The parties also agree that the Defendant qualifies for an additional     ! Level reduction by
 timely noti$ing authorities of an intention to plead guilty thereby permitting the government to

 avoid preparing for trial and permifiing the government and the court to allocate their resources

 efficiently, However, a reduction for acceptance of responsibility is dependent on Defendant not

 committing any acts or taking any position prior to sentencing inconsistent with acceptance of

 responsibility, including falsely denying, or frivolously contesting, relevant conduct or

 committing any acts constituting obstruction ofjustice.

         7.      The parties submit that it appears the Defendant has amassed (0) Criminal

 Historv points and that, therefore, the Sentencing Guideline Criminal Historv Catesorv is I.

         8.       The parties acknowledge that the Defendant is in the best position to know if his

 criminal history information is correct and complete. If it is not, the sentencing calculations

 reflected in this Plea Agreement may be substantially impacted, Defendant further recognizes

 that the final calculation   will   be determined by the Court after considering the Presentence

 Report, the views of the parties, and any evidence submitted. Regardless of the criminal history

 found by the Court, the parties will not be able to withdraw from this plea agreement and the

 Defendant    will not   be able to withdraw the guilty plea. The parties reserve the right to argue for,

 present testimony, or otherwise support the Probation Office's or the Court's findings as to

 Offense Level and Criminal History Category, which may be different from the calculations set

 forth in this Plea Agreement.




                                                       6
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 7 of 14 Page ID #46




                                  III. Sentencing   Recommendations

        l.      The United States and Defendant have an agreed sentencing recommendation.

 The parties recommend that the Defendant be sentenced to 21 years (252 months) imprisonment.

                 IV. Limitation    of PIea Agreement       & Breach of the Asreement

        l.      All   agreements between the parties are written and no other promises,

 inducements, representations, or threats were made to induce Defendant to enter into the Plea

 Agreement and Stipulation of Facts. Defendant agrees that this Plea Agreement, the Stipulation

 of Facts, and any supplements, make up the entire agreement between the United States and

 Defendant and supersedes any other agreement, oral or written. The terms of this Plea

 Agreement can be modified only in writing signed by all of the parties.

        2.      The United States    will file a sealed   supplement to this plea agreement, as required

 in every case in the Southern District of Illinois. That supplement may, or may not, include

 additional terms.   If additional terms are included in the supplement, they   are incorporated and

 made a part of this Plea Agreement.

        3.      Defendant understands and acknowledges that the Plea Agreement is limited to

 the Southern District of Illinois, and cannot bind other federal, state or local prosecuting

 authorities other than expressly described in this plea agreement. Defendant further understands

 and acknowledges that the Plea Agreement does not prohibit the United States, any agency

 thereof, or any third party from initiating or prosecuting any civil proceedings directly or

 indirectly involving Defendant.

         4.     If the Defendant commits any violation of local, state or federal law (other than a

 petfy traffic offense), violates any condition of release, violates or fails to perform any term   of

 this Plea Agreement, provides misleading, incomplete, or untruthful information to the U.S.



                                                     7
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 8 of 14 Page ID #47




 Probation Office, or fails to appear for sentencing, the United States, at its option, may ask the

 Court to be released from its obligations under this Plea Agreement. The United States may also,

 in its sole discretion, proceed with this Plea Agreement and may advocate for any sentencing

 position supported by the facts, including, but not limited to obstruction ofjustice and denial of

 acceptance of responsibility. No action taken or recommendation made by the Government

 pursuant to this paragraph shall be grounds for the Defendant to withdraw the guilty plea'

            5.     Defendant agrees that in the event the Defendant materially breaches this Plea

 Agreement, or Defendant is permitted to withdraw Defendant's guilty plea(s), that any and all

 statements made by Defendant, whether under oath or not, at the change of plea hearing, and any

 evidence derived from such statements, are admissible against Defendant in any prosecution            of

 or action against Defendant. Defendant knowingly and voluntarily waives any argument under

 the United States Constitution, any statute, Rule 410 of the Federal Rules of Evidence, Rule         1l(f)

 of the Federal Rules of Criminal Procedure, or any other federal rule, that the statements or any

 evidence derived from any statements should be suppressed or are inadmissible.

      V. Defendant's Waiver          of Rishts. Consequences of Plea of Guiltv. and Appeal Waiver

            1.     The Defendant has the right to be represented by counsel, and ifnecessary, to

 have the Court appoint counsel at       trial   and at every other stage of the proceeding. Defendant's


 counsel has explained the waivers of rights, and the consequences of those waivers, that ate

 contained in this Plea Agreement. Defendant fully understands that, as a result of the guilty plea,

 no trial   will occur   and that the only action remaining to be taken in this case is the imposition     of

 the sentence.

            2.     By pleading guilty, Defendant fully understands that Defendant is waiving the

 following rights: the right to plead not guilty to the charges; the right to be tried by a jury in a



                                                          8
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 9 of 14 Page ID #48




 public and speedy trial; the right to file pretrial motions, including motions to suppress or

 exclude evidence; the right at such trial to a presumption of innocence; the right to require the

 United States to prove the elements of the offenses charged against Defendant beyond a

 reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

 protected from compelled self-incrimination; the right at trial to confront and cross-examine

 adverse witnesses; the right to    testifr   and present evidence; and the right to compelthe

 attendance of witnesses,

            3.      Release Pending Sentencing: Defendant acknowledges that              Title   18, United


 States Code, Section 3la3@)(2) requires that upon the Court's acceptance of a plea               of guilty in

 this case, the Court must order Defendant detained pending sentencing, in the absence               of

 exceptional circumstances as set forth in Title 18, United States Code, Section 3145(c). The

 United States and the Defendant agree thatthere are no exceptional circumstances that would

 .i   ustify Defendant' s release pending sentencing.

            4.      Defendant understands that by pleading guilty, Defendant is waiving all appellate

  issues that might have been available       if Defendant had exercised the right to trial.

             5.     Defendant is aware that Title 18, Title 28, and other provisions of the United

  States Code afford every defendant limited rights to contest a conviction and/or sentence through

  appeal or collateral attack. However, in exchange for the recommendations and concessions

  made by the United States in this Plea Agreement, Defendant knowinslv and                 voluntarilv

  waives the riqht to seek modification of. or contest anv aspect of. the conviction or sentence

  in anv tvpe of proceeding, including the manner in which the sentence was determined or

  imposed, that could be contested under        Title   18 or   Title 28, or under any other provision of

  federal law. Defendant's waiver of the right to appeal or bring collateral affacks includes



                                                           9
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 10 of 14 Page ID #49




  contesting:   l)   the constitutionality of the statute(s) to which Defendant is pleading guilty or

  under which Defendant is sentenced; and 2) that the conduct to which Defendant has admitted

  does not fall within the scope of such statute(s).

          6.         Exceptions to the waiver of the right to appeal or bring a collateral attack:

                     a.   If the sentence imposed is in excess of the Sentencing Guidelines   as


                          determined by the Court, Defendant reserves the right to appeal the

                          substantive reasonableness of the term of imprisonment. Defendant

                          acknowledges that in the event such an appeal is taken, the United States

                          reserves the right to fully and completely defend the sentence imposed,

                          including any and all factual and legal findings supporting the sentence, even

                          if the sentence imposed is more severe than that recommended by the United

                          States.

                     b.   The defendant's waiver of the right to appeal or bring a collateral attack does

                          not apply to a claim that Defendant received ineffective assistance of counsel.

  The United States reserves the right to oppose any such claim for relief. The parties agree that

  the Defendant is waiving all appeal and collateral attack rights, except those specified in this

  paragraph of the Plea Agreement.

         7.          Except as expressly permitted in the preceding paragraph, Defendant

  acknowledges that any other appeal or collateral attack may be considered a material breach           of

 this Plea Agreement and the United States reserves the right to take any action it deems

 appropriate, including having a court declare that Defendant has materially breached this Plea

 Agreement.




                                                       l0
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 11 of 14 Page ID #50




         8.         Defendant's waiver of appeal and collateral review rights shall not affect the

  United States' right to appeal Defendant's sentence pursuant to Title 18, United States Code,

  Section 3742(b). This is because United States Attorneys lack any right to control appeals by the

  United States, through plea agreements or otherwise;that right belongs to the Solicitor General.

  28 C.F.R.   S   0.20(b).

         9.         Defendant hereby waives all rights, whether asserted directly or by a

  representative, to request or receive from any Department or Agency of the United States, or unit

  of state government, any records pertaining to the investigation or prosecution of this case,

  including without limitation, any records that may be sought under the Freedom of Information

  Act, Title 5, United States Code, Section 552, or the Privacy Act of 1974,Title 5, United States

  Code, Section 552a, or the lllinois Freedom of Information Act (5      LCS    140) or the Illinois Open

  Meetings Act (5     LCS    120).

          10.       Defendant waives all civil claims against the United States or any official working

  on behalf of the United States during the investigation or prosecution of this matter.

                                     VI.   Agreement to Forfeit Assets

          L         Defendant agrees to forfeit to the United States the firearm referenced in the

  Superseding Indictment, being a Heckler Koch VP9, 9mm semi-automatic handgun, any and all

  ammunition contained therein or seized with the firearm; and any and all property constituting,

  or derived from, any proceeds said defendants obtained, directly or indirectly, as the result      of

  such violation and any property of the defendants used, or intended to be used, in any manner or

  part, to commit or to facilitate the commission of said offense.

         2.          Defendant agrees that he has no legal interest in the firearm referenced in the

  Indictment and this plea agreement, and further agrees that said firearm should be returned to its



                                                      1l
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 12 of 14 Page ID #51




  rightful owner. Defendant also agrees that if the rightful owner of said firearm cannot be

  located, then Defendant waives any and all interest in said firearm and agrees to forfeiture of said

  firearm to the United States, and agrees that the United States may destroy the firearm at any

  time, without further notice, without completing the forfeiture process, and without any

  obligation to compensate the Defendant for the destruction of said firearm. The Court finds that

  said items are forfeitable; however, the United States may, at its discretion, proceed with the

  destruction of said items without completing the forfeiture process against same. The United

  States may abandon forfeiture of any of the items by    filing notice of   same with the Court.

          3.      Defendant agrees to forfeit all interests in the properties as described above and to

  take whatever steps are necessary to pass clear title to the United States. These steps include, but

  are not limited to, the surrender of title, the signing of a consent decree of forfeiture, the signing

  of any other documents necessary to effectuate such transfers, and the execution of withdrawals

  of any claims or defenses which may have previously been asserted against the forfeiture of any

  of the property. Defendant further authorizes his attorney to execute on the Defendant's behalf

  any documents requested by the Government to effectuate the forfeitures.

          4.      Waiver of riehts. The Defendant further specifically waives the following

  constitutional or legal rights which he may otherwise possibly have had:

                  (a)    Any right to assert that the forfeitures violate the 8th Amendment of the
                  Constitution or otherwise constitute an excessive fine or forfeiture or cruel and
                  unusual punishment.

                  (b) Any right to assert that the imposition of the forfeitures constitutes
                 jeopardy with respect to the constitutional prohibition against double jeopardy;
                  and the Defendant specifically agrees that the imposition of any fine, restitution,
                  imprisonment, costs of imprisonment, or penalty (either judicial or administrative)
                  shall not be barred by the imposition of the forfeitures, nor shall the imposition of
                 the forfeitures be barred by any such fine, restitution, imprisonment, costs of
                  imprisonment, or penalty (either judicial or administrative).



                                                     l2
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 13 of 14 Page ID #52




                   (c)     Any requirement that the forfeitures must be commenced or completed at
                   or by any particular time, including but not limited to any time or date imposed by
                   a statute of limitations, any other statute, the doctrine of laches, or any
                   administration rule or regulation. The Defendant further specifically agrees that
                   the Court may immediately enter a preliminary order of forfeiture in this criminal
                   proceeding consistent with this plea agreement and that it is not necessary to wait
                   for the formal sentencing of the Defendant for the entry of said order.
      5. As required by Title 18, United States Code, Section 3663Aand as agreed pursuant to Title

  18, United States Code, Section 3663(a)(3), Defendant       will pay restitution. Defendant agrees that

 restitution in this case is not limited to the victim(s) included in the specific charges to which the

 defendant has pled guilty. The parties have not yet come to an agreement on the terms          of

 restitution. Restitution will be due and payable immediately at the time of sentencing'

                              VII.   Collateral Consequences of Conviction

            1.     Defendant understands that Defendant is pleading guilty to a felony punishable by

  a   term of imprisonment exceeding one year. Therefore, no matter what sentence the Court

  imposes (whether probation or any term of imprisonment), Defendant          will   be forbidden by


  federal firearms laws from possessing any type of firearm in Defendant's lifetime, unless

  Defendant obtains relief pursuant to    l8 U.S.C.   $ 925, or other appropriate federal statute.

            2.      Defendant acknowledges that other collateral consequences are possible.

                                 VnI.    Defendant's Acknowledgements

            l.      Defendant is fully satisfied with the representation received from defense counsel,

  Defendant has reviewed the United States' evidence and has discussed the United States' case,

  possible defenses and defense witnesses with defense counsel. Defendant's attorney has

  completely and satisfactorily explored all areas which Defendant has requested relative to the

  United States' case and possible defenses. Defendant acknowledges having had adequate

  opportunity to discuss the potential consequences of the guilty plea with defense counsel.

  Defendant has had all of Defendant's questions answered by defense counsel. Defendant agrees


                                                      l3
Case 3:20-cr-30123-NJR Document 24 Filed 04/06/21 Page 14 of 14 Page ID #53




     that this Plea Agreement is not the result of any threats, duress, or coercion. Defendant enters

     this guitty plea freely, voluntarily, and knowingly, because Defendant is in fact guilty,

            2.      By signing this Plea Agreement, Defendant certifies having read it (or that it has

     been read to Defendant in a language that Defendant understands), Defendant has discussed the

     terms of this Plea Agreement with defense counsel and fully understands its meaning and effect.




                                                     rx.
            No additional matters are in dispute.

                                                                   UNITED STATES OF AMERICA,

                                                                   STEVEN D. WEINHOEFT
                                                                   United States Attomey


     Cil^^/Ur."/'LRl,tb
    CAMERON J. BLAKE                                               ALEXANDRIA M. BURNS
    Defendant                                                      Assistant United States Attorney

                                                                   Date:   3/16/2021

    Attorney

    Date: A'!,          Zr>l




                                                      t4
